DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Applicant claims textile cords covered with a rubber composition as recited in claim 18.  Also, Applicant claims a tire as recited in claim 32.  A method for increasing the aged cord coverage of rubber-covered textile cords is recited in claim 35.
	The closest prior art, Bernard et al., U.S. Pre Grant Publication 2004/0182486, teaches a rubber composition reinforced with a polyester textile cord, nylon textile cord, aramid textile cord or rayon textile cord wherein the textile cord is treated with a conventional RFL treatment composition. Bernard discloses that the rubber composition includes 
a. natural rubber [conjugated diene]
b. 15 phr silica
c.  35 phr carbon black
d.  2 phr silane coupling agent
e. sulfonamide [cure package]
wherein the total amount of silica and carbon black is 50 phr.  Bernard teaches 13.3% of silane coupling agent to the amount of silica.  Bernard teaches away from the silane coupling agent being no more than 10% by weight of the amount of silica as claimed.

	Neither Bernard nor Sandstrom, taken alone or in combination, provide for the textile cords, tire and method for increasing the aged cord coverage of rubber-covered textile cords as recited in claims 18, 32 and 35, respectively.

	In summary, claims 18-20 and 22-38 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786